

117 HR 3465 IH: Iran China Accountability Act
U.S. House of Representatives
2021-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3465IN THE HOUSE OF REPRESENTATIVESMay 21, 2021Mr. Good of Virginia (for himself and Mr. Jackson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo impose certain requirements relating to the renegotiation or reentry into the Joint Comprehensive Plan of Action or other agreement relating to Iran’s nuclear program, and for other purposes.1.Short titleThis Act may be cited as the Iran China Accountability Act.2.FindingsCongress finds the following:(1)The 2015 Joint Comprehensive Plan of Action (JCPOA) provided Iran with over $100,000,000,000 in sanctions relief, circumventing mandatory sanctions imposed by the Congress of the United States. (2)The Obama Administration delivered $400,000,000 in cash to Iran in 2016. (3)President Trump wisely removed the United States from the disastrous JCPOA on May 8, 2018, and implemented a campaign of maximum economic pressure on Iran until the regime ends its nuclear program, its pursuit of ballistic missiles, its support of terrorism and regional destabilization, and releases all United States hostages. (4)Iran and China signed a 25-year strategic economic cooperation agreement on March 27, 2021. (5)This agreement involves a transfer of $400,000,000,000 from the Chinese Communist Party to the Iranian Government. (6)The Chinese Communist Party is committing an ongoing genocide against Uighur Muslims in the Xinjiang region and suppressing religious freedom across the country.(7)The Chinese Communist Party is also suppressing religious freedom by wrongly imprisoning Christians, raiding house churches, and attempting to shut down houses of worship not endorsed by the government.(8)The Iranian government is perpetrating violence against its own people, including through the killing of protesters, and the persecution of women and religious minorities. It is also involved in severe violations of human rights throughout the Middle East, including supporting the brutal Assad regime in Syria.(9)China has increased its purchases of oil from Iran, in violation of United States sanctions, in the past few months. Such oil sales would be permitted if the United States lifts sanctions on Iran and re-enters the failed Iran nuclear deal.(10)The failed Iran nuclear deal required that the United Nations arms embargo on Iran expire in October 2020, which permits China to sell arms to Iran, and permits Iran to sell arms to China.(11)The United States Government unequivocally condemns the Hamas-incited terrorist attacks originating from Israeli land currently occupied by Hamas.(12)The United States Government recognizes Israel’s right to defend itself from Hamas-incited terrorist attacks.3.Limitations with respect to any Iran nuclear agreement(a)Limitations prior to entering into negotiationsNo Federal funds may be authorized to be appropriated or otherwise made available to enter into any negotiation with the Government of Iran with respect to an Iran nuclear agreement until the President certifies to Congress that—(1)the Government of China has ceased to incarcerate Uighur individuals in concentration camps in the Xinjiang region;(2)the Government of Iran has terminated—(A)all agreements involving the transfer of funds to such Government from China; and(B)all agreements involving a strategic military or security partnership with China;(3)the Government of Iran has terminated all ties and transfer of cash to Iranian proxy forces, including Hamas; and(4)the Government of Iran has verified the destruction of any and all chemical weapons, materials, and infrastructure.(b)Requirement for contents of agreementNo Federal funds may be authorized to be appropriated or otherwise made available for United States entry into any Iran nuclear agreement, and the President may not take any action (including in the form of an agenda, agreement, platform, or plan) to carry out the goals of such an agreement, unless such agreement certifies the destruction of any and all Iranian nuclear and missile capabilities, weapons, infrastructure, chemical weapons, and offensive cyber activity.(c)Ratification requiredNotwithstanding any other provision of law, any Iran nuclear agreement shall be deemed a treaty for purposes of the requirement of the advice and consent of the Senate to ratification. The President may not take any action (including in the form of an agenda, agreement, platform, or plan) to carry out the goals of such an agreement until the Senate has adopted a resolution of advice and consent to such ratification.(d)Report requiredThe Secretary of State shall submit to Congress, prior to the submission of a proposed Iran nuclear agreement to the Senate for ratification in accordance with subsection (c), a report setting forth the manner and extent to which the negotiation and terms of such proposed Iran nuclear agreement comply with each limitation under this section.4.Iran nuclear agreement definedIn this Act, the term Iran nuclear agreement means—(1)the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action; and(2)any successor or other agreement exchanging relief from international sanctions for restrictions on Iran’s nuclear program.